 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378King Broadcasting Company d/b/a KGW-TV and American Federation of Television and Radio Artists, Petitioner.  Case 36ŒRCŒ5583 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On June 6, 1995, the Regional Director for Region 19 issued a Decision and Direction of Election in the above-entitled proceeding, in which the Petitioner seeks to rep-resent producers, associate producers, assignment edi-tors, and copy editors employed by the Employer in the news department of its television station, KGW-TV, in Portland, Oregon.1  Although the parties stipulated to the inclusion of the Employer™s three associate producers2 and one copy editor, the Employer contended that its six news producers and three assignment editors are supervi-sors within the meaning of Section 2(11) of the Act.  The Regional Director concluded that the producers and as-signment editors are statutory supervisors who must be excluded from the bargaining unit.  Thereafter, in accord with Section 102.67 of the Na-tional Labor Relations Board™s Rules and Regulations, the Petitioner filed a timely Request for Review of the Regional Director™s decision. The election, which had been scheduled for July 21, 1994, was postponed sua sponte by the Regional Director.  By Order dated June 6, 1995, the Board granted the Petitioner™s request for re-view. The Board has considered the entire record in this case, including the Employer™s and the Petitioner™s briefs on review, and concludes, contrary to the Regional Di-rector, that neither the producers nor the assignment edi-tors in the Employer™s news department are statutory supervisors.  I.  THE FACTS The Employer operates a television station in Portland, Oregon.  Its news department, which consists of approxi-mately 63 employees, is responsible for local newscasts four times daily, and three times each on Saturdays and Sundays.  The news department is headed by a news di-rector whose job it is to oversee the department and to work with other department heads (opera-tions/engineering, programming, public affairs, creative services, sales, and the business office), as well as the station manager, on long-range planning and research goals.  The assistant news director of coverage and the executive producer (also referred to as the assistant news director of programs) report to the news director, as do the on-air anchors and the chief photographer.3  At the time of the hearing, the position of news director was vacant, and Rebecca MillmanŠassistant news director of coverageŠwas performing that job as well as her own.                                                                                                                      1 The Petitioner currently represents a unit of reporters and on-air an-chors, and a unit of photographers and engineering technicians.  Editors are represented by the International Alliance of Theatrical and State Em-ployees and Motion Picture Operators. 2 Including the associate producer who also acts as producer for the 11 p.m. weekend newscast.  As assistant news director of coverage, Millman™s re-sponsibility is to oversee the news story planning proc-ess, help gather the news, and decide what story ideas will be developed into news stories.  Millman (or the news director when that position is filled) determines the work schedules of the reporters.  She also oversees the assignment editors.  Ronald Mackovich, the executive producer, schedules the work of the producers and asso-ciate producers, produces specials, and fills in as a news producer when needed.   Millman, Mackovich, and the chief photographer (who schedules photographers and handles matters pertaining to photography equipment) work weekdays and are pre-sent during the noon and 5 p.m. newscasts and the first portion of the 11 p.m. broadcast.  When they are not physically at work, they carry pagers so that they always may be reached.  Assignment editors:  The job of the assignment editors is to compile a list of story ideas for newscasts from a variety of sources, including wire services and phone calls from the public.  They also research story leads, listen to scanners for spot news, send photographers out to evaluate potential news items, and arrange appoint-ments for reporter followup.  The producers then make the selection of stories and how they will be presented within the Employer™s general policy guidelines for types of stories and tone of coverage (e.g., hard news or human interest stories).4  On a daily basis, an assignment editor fills in the assignment sheetŠa form that contains the reporter™s name, a blank for the story that may be as-signed that day, a photographer™s name (if necessary), and what the type of assignment is, e.g., a live shot or a voice-over.  Planning meetings are held each day at 8:30 a.m. where the main focus is on which stories to use on the 5 p.m. newscast.  At these meetings, the daily assignment editorŠMolly KretzŠpresents potential story ideas that she has selected and listed on the preliminary assignment sheet.  The ideas and the format in which they will be covered are then discussed by the others in attendance, including Millman, Mackovich, the 6 a.m., noon, and 5 p.m. producers, one to six reporters, and two or three photographers, depending on availability.5  In addition,  3 The parties stipulated that these four positions are supervisory in nature, and should be excluded from the unit.  4 Mackovich stated that the general direction he gives his producers in this regard comes from the news director and research surveys which show what viewers are interested in seeing. 5 It is not entirely clear from the record whether any similar planning meetings are held for the weekend newscasts.  The producer for the 11 p.m. newscast testified that he meets daily (around 2:30 p.m.) with the 5 p.m. producer, assistant producer, both assistant news directors, the 11 329 NLRB No. 39  KGW-TV 379others at the meeting may have an idea for a story they 
would like to be assigned or Millman may specify par-
ticular stories she wants covered.
6  Mackovich also holds 
daily informal meetings with the noon and 5 p.m. news 
producers to pass on general directions from the news 
director and to discuss the types of shows viewers want 
to see.   Stories are assigned after consideration of various fac-
tors, including a determinati
on of whether there are any 
reporters and, if needed, ph
otographers available for an 
assignment;
7 which reporter/photographer team works 
best together on particular types of stories; regular as-
signments or ﬁbeats;ﬂ or a request from a reporter for a 
particular photographer.  Also, if a reporter has expressed 
an interest in a particular story idea presented at the daily 
meeting, that story may be a
ssigned to that reporter.  
Moreover, in assigning certain stories, an assignment 

editor will take into consideration a specific reporter™s 
background knowledge or make a judgment as to which 
reporter can best investigate and report that story or put a 
creative edge on it.  If a stor
y idea presented by a reporter 
is selected for coverage, that reporter most likely will be 
assigned the story.  Thus, for example, the environmental 
reporter comes up with most of his own ideas, will set 
the stories up, and ﬁnine times out of tenﬂ will request a 
certain photographer to go with him (although not always 
the same photographer).  Furt
her, according to one re-
porter, less senior reporters do not generate as many 
story ideas as the more senior ones because those ﬁjunior 
reportersﬂ do not have as many contacts or have not been 

in the area as long.  Junior reporters, therefore, get most 
of their assignments from the assignment editor. In gen-
eral, however, Kretz testifie
d that she ﬁdoesn™t assign 
their jobs,ﬂ but ﬁassigns stories for them to cover,ﬂ and 

tries to rotate all photographers and reporters.  
Stories also may be assigned or reassigned during the 
course of the day. Accordin
g to Mackovich, the assign-
ment editor works as a ﬁtraffic copﬂ who, throughout the 
day, takes in and monitors a lot of information and redi-
rects crews if a story falls through or a new story breaks.  
Kretz described her job as ﬁsomewhat of a dispatcher and 
a facilitator.ﬂ  Thus, she testified that if she hears what 
may be a breaking story on a scanner, she will send out 
(or dispatch) a photographer to
 evaluate the situation and 
that ﬁsomeone can write it later.ﬂ  Further, she noted that, 
if something happens late in the afternoon or looks like it 
                                                                                            
                                                           
p.m. assignment editor, and the reporter assigned to the 11 p.m. show.  At 
that meeting, they go over what is 
planned for the 5 p.m. show and dis-
cuss as a group what will be assigned to the 11 p.m. reporter.   
6 As we discuss, infra, the producers make the determination as to 
which story will appear on their 
show; however, Mackovich or Mill-
man can veto or countermand the sel
ection.  The producers also make 
the final choice as to the format in which each story will be presented. 
7 According to Mackovich, reporters scheduled to work will tell the 
assignment editors if they will be late coming in or will be leaving early 
for an appointment, and the assignment editor notes that fact on the 
assignment sheet.  
will carry into the evening, ﬁyou just put the 11 p.m. re-
porter on that and not have to worry about overtime.ﬂ  
Or, she will try to find  someone who either is having a 
ﬁresearch dayﬂ or who has finished with a story, and ask 
that person to stay.  ﬁIf they
 can™t,ﬂ Kretz stated, ﬁ[t]hen 
you have to go to the next person,ﬂ reassign a reporter 
from another story or call in a reporter.  On weekends, 

the assignment editor uses a prepared call-in list.  In ad-
dition, the assistant news di
rector or the assignment edi-
tors also may call in a reporter if a scheduled reporter has 
called in ill.
8  Occasionally, in the absence of an assign-
ment editor or if an assigned story has fallen through, 

producers will assign reporters and/or photographers to 
stories.9   Reporters who are dissatisfied with their assignments 
discuss their concerns with the assignment editor, who 

may or may not make a change in assignments.  Al-
though Millman testified that the assignment editors have 
the final say as to the reporters™ assignments and as to 
which photographer works with which reporter, Kretz 
stated that there have been 
a couple of instances where 
the news director told her she was not to assign a particu-
lar reporter to a particular story.   
Producers
:  The producers™ job is to organize, coordi-
nate, and direct the production activities of daily news-
casts.  They are responsible for newscast content and 
presentation.  Following the daily planning meeting, the 
producers complete a written ﬁrundown.ﬂ  This document 
describes the broadcast in detail and the producers™ deci-
sions as to, inter alia, which stories will be shown, which 

reporter or anchor will present the story, the video con-
tent of each spot, whether the presentation will be live or 
on tape, what camera shots will be made, which graphic 
effects will be used, whether there will be introductions 
to segments, and where commercials will air within the 
broadcast.  The producers also assign the writing of sto-
ries, introductions, story ﬁteases,ﬂ and voiceovers.  While 
they may review scripts, not of all of them have done so 
on a routine basis, and the re
porters, at times, have been 
instructed to submit their scripts to the executive pro-

ducer for approval, due to the producers™ workload.  
However, if a producer is 
dissatisfied with a piece, the 
writer may be asked to rewrite it, it may be assigned to 

another person, or the producer may rewrite it.
10  Mill-man and Mackovich review the rundowns for the week-
day 5 p.m. show, and occasionally make changes.
11    8 Assignment editors also may call in engineering technicians for 
overtime work; however, they cannot require any employees to work 
the overtime. Kretz testified that 
when she knows she will need a crew 
to begin work early, she will clear the overtime with Millman. 
9 One producer testified that although she can ask a reporter to cover 
a story, the reporter may refuse her request.  
10 Anchors routinely rewrite stories written by others to fit their own 
style.  
11 It was not clear from the record whether either of them regularly 
review the rundowns for other broadcasts.  Thus, the noon producer 
testified that either Millman or 
Mackovich may have her change the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380Prior to an actual newscast, 
the producers coordinate the 
work of the other employees in the news department.  
Thus, at their direction, th
e associate producers write 
news stories, prepare video and graphic elements for use 
in newscasts, produce cable news cut-ins, make phone 
calls, do interviews or other news gathering, or check 
wire services and scanners. 
 Similarly, reporters are 
given directions regarding format, angle, and length of 
the stories they have been assigned, and in-house photog-
raphers are given directions regarding the length of seg-
ments and camera angles to use.
12  The producers meet 
with anchors to discuss stories and presentation.  The 

producers™ rundowns provide an outline for the tape edi-
tors whose job it is to ensure that all tape is processed 
and ready to air.  In addition, the producers decide 
whether to purchase news film from outside stringers.  
During the newscast, the producer sits in the produc-
tion booth with the show™s director, technical director, 

audio engineer, and the operator of the TelePrompTer 
and Kyron machines.
13  The director follows the pro-
ducer™s rundown and instructions, and conveys this in-
formation to the rest of the 
technical team, giving them 
all noneditorial cues.  The producer is responsible for the 

show™s content and pace.  Thus, during any given news-
cast, the producer may 
change a lead story, add or delete 
stories, alter the length of a piece, or give anchors edito-
rial cues.  On live shots, th
e producer talks directly to the 
field team about how to line up shots or to suggest lines 
of questioning, although reporters also suggest angles 
and lines of questioning, and either the producer or the 

director will give reporters their cues.  The producer 
must communicate these rapid adjustments to the others 
in the production booth, and his decisions and directions 
on such changes are final.
14   II. THE REGIONAL DIRECTOR™S FINDINGS
 The Regional Director foun
d that the Employer™s as-
signment editors and its news producers are statutory 
supervisors.  Thus, although he found that they do not 
hire, fire, evaluate, transfer
, layoff, discipline, adjust 
grievances, reward employees, or effectively recommend 

such action,
15 and that they do not have the authority to 
                                                                                            
                                                                                             
order or add or delete stories, while
 the 11 p.m. producer stated that his 
rundowns are not reviewed by Millman. 
12 Millman testified that most disputes between producers and re-
porters are resolved collaboratively, but if this cannot be done, the 
producer™s view is final.  It was 
unclear whether the 
producers have the 
same authority with regard to 
any disputes with photographers. 
13 The Kyron machine superimposes names and graphics on the pic-
ture seen on the television screen. 
14 One producer testified, however, that on-air anchors do not always 
follow his instructions.  For example,
 if they do not shorten or delete 
discussion as he directs, he then has 
to adjust the show in other ways to 
fit into the time allotted. 
15 In its Brief on Review, the Employer emphasized its contentions 
that the producers ﬁexercise a great
er role in the disciplinary and 
evaluation process than other employees.ﬂ  However, the Regional 
Director found, and we agree, that the record evidence does not support 

a conclusion that producers discipline
 or evaluate, or effectively rec-
approve requests for vacations or other time off, the Re-
gional Director concluded that the assignment editors™ 
role in making work assignments to reporters and pho-
tographers and the producers™ role in assigning and di-
recting employees in the pe
rformance of their duties con-
stitute supervisory authority under the Act. 
The Regional Director found that the assignments 
made by the assignment editors are not merely routine or 
clerical in nature, but rather, require the use of independ-
ent judgment.  In particular, 
the Regional Director noted 
that the assignment editors 
consider such factors as a 
reporter™s background knowledge and the relative skills 

and strengths of both reporters and photographers, that 
their decisions are final, an
d that no evidence conclu-
sively establishes that their authority is limited by the 
dictates and countermands of management or that as-
signments are dictated or ci
rcumscribed by the availabil-
ity of reporters and/or photographers.  The Regional Di-
rector distinguished the Employer™s assignment editors 
from the assignment editors found not to be supervisors 
in 
NLRB v. KDFW-TV, Inc.
, 790 F.2d 1273 (5th Cir. 
1986), enfg. 274 NLRB 1014 (1985), on the grounds that 
the latter primarily served as conduits for decisions made 
by higher management. 
The Regional Director also concluded that the produc-
ers are supervisors because they responsibly direct em-
ployees, including anchors, reporters, and photographers.  
Thus, he found that the prod
ucers are ﬁmore than a part 
of an integrated team,ﬂ as they have authority tantamount 

to full responsibility for their newscasts from the plan-
ning stage through on-air pr
esentation, and make deci-
sions without rigid guidelines or limitations.  
WDTN-TV 

(Hearst Broadcasting Corp.),
 267 NLRB 326 (1983); 
 ommend such actions.  The Employer relies on Mackovich™s testimony 
that he gets feedback from producers regarding the job performance of 
reporters and photographers.  Mackovich further stated, however, that 
he could recall only two instances and that in each he had been 

prompted to question a producer regarding a reporter™s performance 
because of problems which he hims
elf had noted.  Also, Mackovich 
pointed out that although there is
 an annual performance evaluation 
process for news department employ
ees, producers do not participate in 
the process either formally or info
rmally.  In addition, the Employer 
notes Millman™s testimony that producer Steve Frank reported to her 
that one reporter was not doing certain parts of his job (i.e
., the reporter 
had refused to conduct man-on-the-str
eet interviews after the death of 
Jackie Onassis).  Millman testified 
that she spoke directly with the 
reporter, and told him that he was to
 follow the producer™s instructions.  
Millman then told Frank of the discussion and ﬁthat if he saw any other 

problems, he should let me know.ﬂ  Similarly, although Mackovich 
generally testified that producers occasionally might make recommen-
dations regarding discipline or disc
harge of reporters or photographers, 
and apparently may informally speak with employees about something 
the producers feel has been done incorrectly or may take the problem to 
one of the senior managers, Mackovich stated that the producers may 
not take disciplinary action against employees.  Thus, Mackovich testi-
fied that he would investigate the pr
oblem himself, but that it would be 
the news director™s decision to take 
any formal disciplinary action.  In 
these circumstances, as the Regiona
l Director found, the producers™ 
role in evaluating and/or disciplini
ng any other employees does not rise 
to the level of supervisory authority. 
 KGW-TV 381Westinghouse Broadcasting Co.
, 195 NLRB 339 (1972).  
In addition, he found that there appears to be a certain 
degree of discretion and judgment involved in their as-
signment of work to reporter
s, anchors, and associate 
producers.   
III. CONCLUSIONS
 Section 2(3) of the Act excludes ﬁany individual em-
ployed as a supervisor from the definition of ﬁem-
ployee.ﬂ  Section 2(11) of the Act defines ﬁsupervisorﬂ 
as:  any individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical na-

ture, but requires the use of independent judgment. 
 Section 2(11) is to be read in the disjunctive, and the ﬁpos-

session of any one of the authorities listed in [that section] 
places the employee invested with this authority in the su-
pervisory class.ﬂ  
Ohio Power Co. v. NLRB
, 176 F.2d 385, 
(6th Cir. 1949), cert. denied 338 U.S. 899 (1949).  Further, 
the Board is cautious in finding supervisory status because 
supervisors are excluded from the protections of Section 7 

of the Act.  ﬁIn light of this, the Board must guard against 
construing supervisory status too broadly to avoid unneces-
sarily stripping workers of their organizational rights.ﬂ  
East 
Village Nursing & Rehabilitation Center v. NLRB
, 165 F.3d 
960, 962 (D.C. Cir. 1999).  See also 
Westinghouse Electric 
Corp. v. NLRB
, 424 F.2d 1151, 1158 (7th Cir. 1970), enfg. 
171 NLRB 1239 (1968), cert. denied 400 U.S. 831 (1970).
16  The burden of proving supervisory status is on the party 

alleging that such status exists.  See, e.g
., Bennett Industries
, 313 NLRB 1363 (1994).   
Contrary to the Regional Director, we find that the 
Employer has failed to meet its burden of establishing 
that either its assignment editors or its news producers 
are statutory supervisors.  The Board has found that simi-
larly situated individuals in the broadcast industry were 
not 2(11) supervisors where they were part of an inte-
grated production team in which their skills and respon-
                                                          
                                                           
16 In reaching their determination, 
our dissenting colleagues rely ex-
tensively on 
Beverly Enterprises, Virginia, Inc. v. NLRB
, 165 F.3d 290 
(4th Cir. 1999) (en banc), and note 
that two other courts of appeals 
have not accepted the Board™s decision in Providence Hospital.  They 
fail to mention that the Board™s appr
oach to the supervisory issue in 
charge nurse cases has been explicitly upheld by the First, Seventh, 
Eighth, Ninth, and District of Columbia Circuits, and implicitly upheld 
by the Eleventh Circuit.  See 
NLRB v. Provident Nursing Home
, 187 
F.3d 133 (1st Cir. 1999); 
NLRB v. Audubon Health Care Center
, 170 
F.3d 662 (7th Cir. 1999) (en banc); 
Lynwood Health Care Center, 
Minnesota, Inc. v. NLRB, 148 F.3d 1042 (8th Cir. 1998); 
Grandview 
Health Care Center v. NLRB
, 129 F.3d 1269 (D.C. Cir. 1997); 
Provi-
dence Alaska Medical Center, supra; 
Cooper/T. Smith, Inc. v. NLRB
, 177 F.3d 1259 (11th Cir. 1999).
 sibilities were joined in a collaborative effort with those 
of other news department employees in order to coordi-
nate and develop a single product.  Thus, in 
Westing-
house Broadcasting Co. (WBZ-TV),
 215 NLRB 123 
(1974), the Board found that the employer™s pro-
ducer/directors were not supervisors where they worked 
in concert with on-air talent, other producers, assistant 

directors, and ﬁwhatever number and kind of studio per-
sonnelﬂ were required for a particular program.  The 
Board concluded that the producer/directors functioned 
as part of an integrated pr
oduction team, each member of 
which was independently capable of executing his own 

assignment, and therefore did not responsibly direct oth-
ers in the performance of thei
r duties.  215 NLRB at 125.  
Similarly, in 
Post-Newsweek Stations
, 203 NLRB 522 
(1973), the Board found that 
the employer™s editors did 
not exercise any control over how the stations™ newscast-
ers carried out their own job responsibilities.  Conse-
quently, rather than a supervisory relationship, the Board 
found that equals were involved in separate but sequen-
tial functions in the development of a single product.  
203 NLRB at 523.
17  We find this precedent controlling 
in the instant case.   
The Regional Director concluded that the Employer™s 
assignment editors and news producers were supervisors 
because they assign and/or di
rect employees.  In apply-
ing the indicia of assignment and responsible direction in 
this case, however, the Board must distinguish between 
the exercise of independent judgment and the giving of 
routine instructions, and between the appearance of su-

pervision and supervision in fact.
18  Thus, it is well estab-
lished that merely having the authority to assign work 

does not establish statutory supervisory authority.
19  Fur-ther, not every act of assignment constitutes statutory 

supervisory authority.
20  As with every supervisory indi-
cia, assignment must be done with independent judgment 
before it is considered to be supervisory under Section 
2(11).  Similarly, even the exercise of substantial and 
significant judgment by employees in instructing other 
employees based on their own training, experience, and 
expertise does not translate into supervisory authority 

responsibly to direct other employees.
21  Here, as we 
discuss below, we find that the facts do not demonstrate 

the existence of supervisory status. 
 17 See also Meredith Corp. v. NLRB, 679 F.2d 1332, 1342 (10th Cir. 
1982), enfg. 243 NLRB 323 (1979). 
18 Providence Hospital
, 320 NLRB 717, 725 (1996), sum. judg. enfd. 
sub nom. 
Providence Alaska Medical Center v. NLRB, 121 F.3d 548 
(9th Cir. 1997); 
McCullough Environmental Services
, 306 NLRB 565 
(1992), enf. denied 5 F.3d 923 (5th Cir. 1993). 
19 See, e.g., 
Mississippi Power & Light Co.,
 328 NLRB No. 146 
(1999); 
Ten Broeck Commons, 320 NLRB 806, 811 (1996); 
Telemundo 
de Puerto Rico v. NLRB
, 113 F.3d 270 (1st Cir. 1997). 
20 Providence Hospital, supra, 320 NLRB at 727. 
21 Westinghouse Broadcasting Co. (WBZ-TV
), supra 215 NLRB at 
125; Washington Post Co.
, 254 NLRB 168, 205 (1981).  See generally 
Cooper/T. Smith, Inc. v. NLRB
, 177 F.3d at 1262.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382Assignment editors
:  Contrary to the Regional Direc-
tor, we find that portion of the assignment editors™ job 
which requires them to make certain that story ideas are 
matched with reporters and photographers is not supervi-
sory.   As the record shows, on a 
daily basis, the assignment 
editors search through and contact various sources to 

come up with potential stories to be included in the four 
shows regularly broadcast each weekday and the six 
weekend shows.  The assignme
nt editor prepares a listing 
of suggested story ideas and initially may designate a 
particular reporter (and perhaps, photographer) to cover a 
specific story.  The actual designation of reporters and 
photographers, however, is based on a combination of 
factors.22  These include, inter alia, the various reporters™ 
and photographers™ known backgrounds and/or specific 
skills; their availability and/or regular beats;
23 previous 
similar assignments; the need to have a fast-breaking 
story covered immediately; requests for a particular pho-
tographer by a reporter; w
hose idea the potential story was; and, sometimes, simply the next individual in rota-
tional order.
24 We therefore disagree with the Regional Director™s 
finding that such assignment requires the use of inde-
pendent judgment.  Assignments based on assessment of 
employees™ skills when the differences in skills are well 
known have been found routine,
25 as have assignments 
made to equalize employees™ work on a rotational or 
other rational basis.
26  Further, while it is the assignment 
editors™ responsibility to ensure that all stories are cov-
ered, the record clearly shows that the assignment of 
story coverage is a collaborative effort on the part on the 

part of all involved, particularly those assignments made 
as a result of the daily planning meetings.   
The Regional Director foun
d that the Employer™s as-
signment editors are distinguishable from the assignment 

editors found not to be supervisors in 
NLRB v. KDFW-
TV, supra.  In reality, the only difference between the 
assignment editors in this case and those in 
KDFW is that 
the latter served primarily as conduits for decisions (as-
                                                          
                                                           
22 Accord: Washington Post Co.
, supra, 254 NLRB at 205. 
23 As noted earlier, the record s
hows that actual weekday work 
schedules and weekend on-call lists for the reporters are determined by 
Millman, and that the photographers™ work schedules are determined by 
the chief photographer.    
24 In addition, the record shows that
, if a story a reporter is working 
on is dropped from an 
upcoming broadcast, he or she will go to the 
assignment desk to pick up another st
ory. Further, at least one reporter 
testified that the news director, executive producer, or assistant news 
director of coverage occasionally a
ssigns stories to him; the 11 p.m. 
producer testified that if he has an idea for a story not mentioned at the 
planning session, he will ask the assi
gnment editor to assign the story 
or will do it himself if the assignme
nt editor is absent; and the noon producer stated that she may directly ask a reporter to do a story (al-
though she noted that the reporter coul
d refuse her request) or will ask 
the assignment editor if anyone 
is available to do the story. 
25 Clark Machine Corp.
, 308 NLRB 555, 555Œ556 (1992). 
26 Ohio Masonic Home
, 295 NLRB 390, 395 (1989); 
Providence Hospital, 320 NLRB at 727. 
signments) made by the coverage manager.  On their 
own they made only routine assignments based on avail-
ability (which could subsequently be overruled by the 
coverage manager) and changed assignments only after 
consultation with the coverage manager. This is a dis-
tinction without a difference.  In the instant case, al-
though the assignment editors have more freedom in ini-

tially designating reporters and photographers to cover a 
story, as in KDFW
, there is no showing that the Em-
ployer™s assignment editors ar
e required to exercise the 
independent judgment essential to a finding of supervi-

sory status.  
North Shore Weeklies, Inc.
, 317 NLRB 1128 
(1995).
27  While we do not discount the importance of the 
role played by the assignment editors, mere importance 
does not make the judgments rendered by such individu-

als supervisory in nature.
28 Producers
:  Again, contrary to the Regional Director, 
we find that the producers are not statutory supervisors.  
Although the content and format of each broadcast is 
their responsibility, the latitude with which they exercise 
such responsibility is not determinative of supervisory 

status absent the exercise of 
statutory authority within the 
meaning of Section 2(11).
29 As the Regional Director found, the producers exercise 
ﬁa certain degree of influence and discretion,ﬂ as well as 
expert judgment, in the coor
dination and creation of each 
production.  We note, however, that any discretion or 
judgment the producers exercise in making and commu-
nicating necessary directions relates to their own respon-
sibilities and is based on their experience and expertise.
30   27 Taft Broadcasting
, 226 NLRB 540 (1976), the only case involving 
the broadcast industry relied on by our dissenting colleagues, is readily 
distinguishable.  The assignment editor in 
Taft not only determined 
which stories would be covered, how 
extensively, and by whom, but he 
also evaluated employees, was author
ized to recommend discharge and 
he could require employees to work
 overtime (contrary to the instant 
case) or call in additional employees.  Contrary to our dissenting col-
leagues™ assertion, no one factor wa
s ﬁcentralﬂ to the Board™s reasoning 
in finding that the 
Taft assignment editor was a supervisor; rather, it is 
clear that the Board found that it was the combination of these factors 
and the extent of the assignment ed
itor™s authority in personnel matters 
that demonstrated the assignment
 editor™s supervisory status.   
28 NLRB v. Provident Nursing Home 
supra,
  (important roles are 
played by many people who are not supervisors).  Accord: 
Cooper/T. 
Smith, supra. 
29 While it is possible that an individual may possess supervisory au-
thority that has not been 
exercised, absent exercise, there must be other 
affirmative indications of such authority.  
East Village Nursing & Re-
habilitation Center
, supra, slip op. at 6.  In the instant case, we find 
none. 
30  See, e.g
., Westinghouse Broadcasting Co. (WBZ-TV),
 supra, 215 
NLRB at 126, where the Board noted that the role of the pro-
ducer/director is analogous to that of radio newsroom editors in relation 
to local reporters and to newscasters, citing Post-Newsweek Stations, supra:   
[T]he excellence and great responsibility required of the editors 
involves only their obligations with respect to the development of 
their own work product and how it fits into the formulation of the 
broadcast schedule and the station™
s scheme of operation, and not 
with respect to the direction or control of the activities of other 
 KGW-TV 383Thus, it is their responsibility to organize, coordinate, 
and direct the production activities of the daily news-
casts.  They select stories and format, complete specific 
ﬁrundownsﬂ for each broadcas
t (including the listing of 
stories to be used, format, length, order or presentation, 

and placement of commercials) and make changes in the 
rundown from the broadcast booth during a newscast.  

Making such decisions is the essence of their jobs.  The 
communication of those decisions and coordination of 
their implementation with other news department em-
ployees does not, however, en
tail the exercise of supervi-
sory independent judgment.  Rather, the instructions 

given to other employees are either almost routine in 
nature or are motivated by the creative or artistic effect 
the producers seek to achieve.
 31   Moreover, the producers collaborate on a daily basis 
with a variety of other employees, including skilled tech-

nicians, reporters, photographers and on-air talent, in 
determining the content and the presentation of the vari-
ous newscasts.  Thus, they participate in the morning 
planning meetings with Mackovich and Millman, as well 
as the assignment editor and various reporters and pho-
tographers.  The producer for the 11 p.m. broadcast 
meets every afternoon with th
e 5 p.m. producer, assistant 
producer, both assistant news
 directors, the evening as-signment editor and the reporter 
assigned to the 11 p.m. 
show.  At that meeting, the participants review what is 

planned for the 5 p.m. newscast and discuss as a group 
what will be assigned to the 11 p.m. reporter.
32 We recognize that it is often difficult to separate the ex-
ercise of judgment necessary
 to the performance of an individual™s own job from the supervisory independent 
judgment of Section 2(11) of the Act, particularly where 
skilled employees are directing other skilled employees, 
or professional employees are directing nonprofessional 
employees.
33  However, the authority of an individual 
employee to direct another to perform discrete tasks 

stemming from the directing employee™s experience, 

skills, training, or position is not supervisory authority.  In 
these circumstances, such direc
tions simply are incidental 
to the employees™ ability to perform their own work.  In 
the instant case, we find that the Employer™s producers 
are part of an integrated production team, each member of 

which is independently capable of executing his assign-
ment.  
Westinghouse Broadcasting Co. (WBZ-TV),
 supra.  
See also KDFW-TV, supra, 790 F.2d at 1278; 
Meredith 
Corp.
, supra.
34  The reporters and photographers, who 
                                                                                            
                                                                                             
employees.  Consequently, it does no
t reflect supervisory status.  
203 NLRB at 523.
 31 See, e.g., Westinghouse Broadcasting Co. (WBZ-TV),
 supra, 215 
NLRB at 125. 
32 The record was not clear whether any similar planning meetings 
are held for the weekend newscasts. 
33 Providence Hospital, 320 NLRB at 730. 
34 As one court succinctly has stated:  ﬁ[E]very order giver is not a 
supervisor.  Even the traffic direct
or tells the president of a company 
participate in the collaborative effort to determine which 
stories will be covered by contributing story ideas and 
suggesting ways in which the stories may be developed, 
are responsible for their own work.  Thus, the relationship 
of the producers to other news department employees is 
not supervisory, but rather, is one of coworkers involved 
in separate but sequential functions in the development of 

a single product.  See generally, 
Post-Newsweek Stations, supra.  It is only where the facts of a particular case have 
shown that a producer or group of producers additionally 
had authority over such personnel matters as, inter alia, 
the immediate day-to-day supervision of cameramen, 
news reporters, film processors, and file editor, or that 
they played a role hiring, evaluating, reprimanding the 
employees they directed,and used independent judgment 
in exercising such authority, have such producers been 
found to be supervisors.
35  In conclusion, it is clear 
that the assignment editors 
and news producers exercise e
xpert judgment in the exe-
cution of their creative and technical responsibilities.  It 
has not been established, however, that they exercise 
supervisory independent judgment in assigning or direct-
ing other employees in the performance of their duties.  
Accordingly, for the above reas
ons, we find that the Em-
ployer has not established that either its assignment edi-
tors or its news producers are statutory supervisors, and 
that they may be included in the petitioned-for unit. 
ORDER The Regional Director™s d
ecision finding that the Em-
ployer™s news producers and assignment editors are 

statutory supervisors is reversed.   
The case is remanded to the Regional Director for fur-
ther appropriate action.   
 MEMBERS HURTGEN AND BRAME
, dissenting in part. 
Unlike our colleagues, we 
would exclude KGW-TV™s 
assignment editors from the unit.  We find that the as-
signment editors are supervisors within the meaning of 
Section 2(11) of the Act based on their role in assigning 
work to employees.
1 Section 2(11) defines ﬁsupervisorﬂ to mean: 
 [A]ny individual having authority, in the interest of 
the employer, to hire, transfer, suspend, lay off, re-
call, promote, discharge, assign, reward, or discipline 
other employees, or responsibly to direct them, or to 
adjust their grievances, or
 effectively to recommend such action, if in connection with the foregoing the 
exercise of such authority 
is not of a merely routine 
 where to park his car.ﬂ  
NLRB v. Security Guard Service
, 384 F.2d 143, 
151 (5th Cir. 1967). 
35 See, e.g., Westinghouse Broadcasting Co
., 195 NLRB 339 (1972); 
WDTN-TV (Hearst Broadcasting)
, 267 NLRB 326 (1983).  Compare 
KDFW-TV
, supra.  
1 We note that the Employer did not 
file a request for review of the 
Regional Director™s decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384or clerical nature, but requires the use of independent 
judgment. 
 Thus, individuals qualify as supervisors if: (1) they are au-

thorized to perform or recommend at least one of the twelve 
duties enumerated above; (2) their authority is exercised in 
the interest of the employer; and (3) the exercise of that 
authority requires the use of independent judgment.
2 I. FACTS At its television station in Portland, Oregon, KGW-TV 
broadcasts local news each weekday at 6 a.m., noon, 5 
p.m., and 11 p.m., and on weekends at 8 a.m., 5 p.m., and 
11 p.m.  KGW-TV™s three assignment editors work be-
tween the hours of 7 a.m. and 11 p.m. weekdays and be-
tween 8 a.m. and 10 p.m. weekends.  The assignment 
editors are KGW-TV™s agents for determining which 
reporter and, if necessary, photographer to assign to par-
ticular stories for the local newscasts.  They prepare daily 
assignment sheets for the approximately 11 reporters and 
15 photographers.  It is undisputed that the assignment 
editors have the final say as to which reporter is assigned 
to a particular story and which photographer is assigned 
to work with that reporter. 
The assignments to reporters and photographers are 
key building blocks for developing and sustaining ca-

reers in broadcast journalism.  In making these story as-
signments, the assignment edito
rs consider many factors 
and decide, on their own, which matters have the greater 
weight in any given situation.
3  It is undisputed that their 
choice of reporter and photographer is not dictated by 
any set pattern or any rotational system based on the 
availability of the reporter and photographer that has 
been devised by KGW-TV.
4  The assignment editors 
juggle many other factors besides availability and follow 
no magic formula in making their assignment decisions.  

They consider who best can 
investigate and report a cer-
tain story; who best can put a creative edge on a certain 
                                                          
                                                           
2 See NLRB v. Health Care & Retirement Corp. of America
, 511 
U.S. 571, 573Œ574 (1994). 
3 Cf. NLRB v. KDFW-TV
, 790 NLRB 1273 (5th Cir. 1986), enfg. 
274 NLRB 1014 (1985); 
North Shore Weeklies
, 317 NLRB 1128 
(1995); and 
McCullough Environmental Services
, 306 NLRB 565 
(1992), enf. denied 5 F.3d 923 (5th Cir. 1993).  In 
KDFW-TV
, the as-
signment editors were found not to be statutory supervisors where they 
relayed work assignments to employees that had already been made by 
the coverage manager or modified 
such assignments only after consul-
tation with higher-level managers.  In 
North Shore Weeklies
, the press supervisors of the newspaper publishing and commercial printing com-

pany merely gave work assignments 
to crew members from a scheduled 
work list prepared by upper management.  Thus, they were not required 
to use Sec. 2(11) independent judgme
nt in making such assignments.  
In 
McCullough
, the lead operators™ minimal role in assigning tasks 
consisted of simply relaying directives prepared by upper management 

to the operators at the start of their 
shift.  Thus, the l
ead operators work-
ing at the employer™s Savannah Street
 wastewater treatment plant did 
not meet the requirements of Sec. 2(11) of the Act.    
4 Cf. Ohio Masonic Home
, 295 NLRB 390, 395 (1989) (where the 
nonsupervisory charge nurses equally distributed the work tasks to the 

aides according to a rotational system). 
story; and which reporter/photographer team works best 
together to create particular types of stories.  They often 
weigh the reporter™s background knowledge of the sub-
ject matter of the story or the personalities of the reporter 
and photographer in working together on past assign-
ments.  They may also thi
nk carefully about the relative 
skills and strengths of the reporters and photographers, 
but it is undisputed that there is no predetermined prac-
tice or scheme attaching particular skills of the reporters 
and photographers to certain story types.  Rather, the 
assignment editors must decide for themselves, on a 
case-by-case basis, which re
porter and photographer will 
be able to handle the nuances and difficulties associated 

with any particular story.
5  The assignment editors have 
the discretion to assign a reporter to a story idea which 
was generated by that reporter or to honor or reject a 
reporter™s request for a particular photographer. The as-
signment editors also have the authority to reassign a 
reporter and a photographer if a new story develops 
sometime later in the day or if the story originally as-
signed to them did not pan out well or was dropped for 
that day™s broadcasts by the news department.  Based on 
their own assessments, the assignment editors may call in 
reporters and photographers to handle these reassign-

ments, and throughout the da
y they keep track of and 
approve requests from the reporters and photographers to 
come in late, leave early, or take a couple of hours off for 
purposes of a doctor™s appointment. 
Reporters who are dissatisfied with their story assign-
ments may and do discuss their complaints with the as-
signment editors.  The assignment editors have the au-
thority to resolve these complaints. 
II. DISCUSSION
 In agreement with the Region
al Director and contrary 
to our colleagues, we believe that the above facts show 
that the news story assignments given by the KGW-TV 
assignment editors involve the 
exercise of statutory au-
thority.  The Board in 
Taft Broadcasting
6 was presented 
with a similar supervisory question involving a television 

station assignment editor.  In
 that case, the Board also found supervisory status for that individual.  Central to 
the Board™s reasoning in 
Taft
 was the ability of the as-
signment editor, on his own, 
to ﬁmake the final decisionﬂ 
regarding the selection of reporters and photographers to 
news stories.  As in the instant case, the 
Taft assignment 
editor determined who would cover and report on par-
ticular stories, and he was additionally responsible for 
moving people around to get maximum news story cov-
erage throughout the day. Similarly, in 
Beverly Enter- 5 Cf. Cooper/T. Smith, Inc. v. NLRB
, 177 F.3d 1259 (11th Cir. 1999) 
(nonsupervisory docking pilots of a stevedoring company made tugboat 
assignments following a ship schedule
 provided by the employer; they 
did not consider the particular skills and experiences of the crews man-
ning the tugboats).  
6  226 NLRB 540, 541 (1976). 
 KGW-TV 385prises, Virginia, Inc. v. NLRB
,7 the nursing home charge 
nurses had complete authority to assign nursing assis-
tants to work tasks and to assign and reassign them par-
ticular wings and patients, and they also filled out daily 
assignment sheets for the nursing assistants.  The court 
found that such assignment decisions, made without 
guidance from upper management and without guidelines 

or established criteria, clearly
 required judgment that is 
ﬁmuch more than ministerial,ﬂ and thus constituted su-
pervisory authority within th
e meaning of Section 2(11) 
of the Act.
8   In reversing the Regional Director™s finding of super-
visory status, our colleagues ignore this precedent and 
improperly minimize the i
ndependent judgment exer-
cised by the KGW-TV assignm
ent editors in assigning 
work to the reporters and photographers.  First, the ma-
jority argues that there is no supervisory element in-
volved in the assignment decisions because these work 

assignments occur after a ﬁcollaborative effortﬂ process 
engaged in by the assignment editors, reporters, photog-
raphers, and others in compiling the list of story ideas for 
the daily newscasts, especially those stories that are dis-
cussed at the daily planning meetings of the news de-
partment.  While it is true that some assignments may be 
openly discussed with the reporters and photographers at 
those meetings, other assignments are not.  The record 
further shows that these disc
ussions do not necessarily 
control the actual selections made by the assignment edi-
tors.  The assignment editors are completely free to ig-
nore the views and opinions of the reporters and photog-
raphers, and follow their own judgment in making the 
assignments.  Contrary to our colleagues™ suggestion, the 
fact that the assignment editors may be open and willing 
to listen to their subordinates™ viewpoints represents an 
example of modern supervisory practices of involving 
employees in the process rather than dictating from 
above.  Problem solving using a management/employee 
team approach has become very prevalent in today™s 
workplace.  Its practice here 
does not diminish the super-
visory authority of the assignment editors who are ulti-

mately responsible for the personnel decisions at issue.
9 Second, our colleagues incorr
ectly argue that the as-signment decisions involve only routine action because 
they supposedly reflect only an assessment of well-
                                                          
                                                           
7 165 F.3d 290 (4th Cir. 1999) (en banc).  
8 Id. at 298.  Accord: 
NLRB v. Attleboro Associates
, 176 F.3d 154, 
166Œ167 (3d Cir. 1999) (decisions made by nursing home licensed 
practical nurses to assign work to certified nursing assistants were 
ﬁinseverable from the exercise of
 independent judgmentﬂ).  [Citation 
omitted]).  
9 For some examples of employee 
participation in decision-making 
in the workplace and cooperative efforts among managers, supervisors, 
and employees that have significantly emerged since the 1970™s, see the 
law review articles cited by former
 Members Oviatt and Raudabaugh in 
their separate concurring opinions in 
Electromation, Inc.,
 309 NLRB 
990, 1004, 1005Œ1006 fns. 1Œ6 (1992), enfd. 35 F.3d 1148 (7th Cir. 

1994). 
known skills possessed by the reporters and photogra-
phers, and they follow a rotational schedule based on 
availability.  These assignments, however, must reflect 
both the editorial policy of the station and personnel 
judgments.  The record is re
plete with statements demon-
strating that ﬁskillsﬂ and ﬁrotationﬂ are not the sole or 
predominate factors considered by the assignment edi-

tors.  According to the undisputed evidence, the process 
of selecting reporters and photographers may involve 
many other factors (e.g., employee background, prefer-
ence, past work assignments, personalities, etc.) besides 
a possible consideration of the particular individual™s 
skills and availability.  Unquestionably, these assignment 
decisions are far from predic
table since no one factor must take precedence in the 
assignment editors™ thinking.  
Rather, the assignment editors 
are at liberty to use their 
own judgment and decide for themselves whether any 

specific factor or combination of factors should guide in 
a given assignment situation.  Thus, our colleagues™ at-
tempt to isolate ﬁskillsﬂ and ﬁavailabilityﬂ lacks underly-
ing record support. 
In this connection, we also find the following cases re-
lied on by our colleagues to be distinguishable.  In 
Post-
Newsweek Stations,10 the Board found no supervisory 
status for the radio news editors who had no authority to 
order the newscasters to cover particular stories or fill in 
for unavailable newscasters.  Rather, the newscasters 
could choose whether to cover the stories assigned by the 
editors.  Thus, the editors™ role in assigning work was 
limited to bringing a story idea to the attention of the 

newscasters.  Unlike the KGW-TV assignment editors, 
these editors had no final authority regarding assignment 
decisions.  By contrast, 
the KGW-TV assignment editors 
have the final authority to respond to reporters™ and pho-

tographers™ complaints about their assignments.  
In 
Westinghouse Broadcasting Co.
,11 the produ-
cer/directors of a television station lacked the authority to 
assign crew members to particular programs; rather, that 

was the responsibility of the production supervisor or the 
technical supervisor in the engineering department.  The 
producer/directors could merely request that specific 
individuals be assigned to work as a crew on particular 
stories.  There was no guarantee that such requests would 
be honored.  Here, in contrast, the KGW-TV assignment 
editors have the final authority to assign stories to the 
reporters and photographers, and have them work as a 
crew, if necessary.  
In Washington Post Co.
,12 the Board found that the 
metro department area editors, except the night metro 
editor, were supervisors wh
ere, like the KGW-TV as-
signment editors, they had the authority to assign a vari-
ety of story types to several reporters (between 5 and 30 
 10 203 NLRB 522, 523 (1973). 
11 215 NLRB 123, 125 (1974). 
12 254 NLRB 168 (1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386depending on the editors™ sections).  The night editor had 
limited authority to deal with emergency-type, fast-
breaking, late-developing stories which the paper was 
required to cover, and only two reporters worked the 
night metro shift.  Thus, unlike the KGW-TV assignment 
editors, the night metro editor had limited authority and 
even more limited choices in matching the story to re-

porter. 
The KGW-TV assignment editors™ authority is also 
broader and more involved than that of the assistant 
foreman in 
Clark Machine Corp.
13   In that case, Assis-
tant Foreman Woolfrey assigned small, routine, and of-
ten repeat, jobs to fabrication shop employees whose 
differences in abilities were well known.  He chose em-
ployees based solely on the individual™s skills and avail-
ability.  On repeat jobs, he simply gave the job to the 
shop employee who had previously done it, and the 
cleanup and maintenance tasks regularly went to the shop 
employee who was available.  Given these facts, the 
Board concluded that Woolfrey performed a routine as-
signment function and did not use the independent judg-
ment required of a supervisor within the meaning of Sec-
tion 2(11) of the Act.  In th
e instant case, however, the 
KGW-TV assignment editors consider and weigh many 
factors in making their assignment selections, including 
the reporter™s background knowledge, investigative and 
reporting skills, creativity, av
ailability, and preferences, 
and which reporter/photographer team works best to-
gether to create particular types of stories.  Thus, the as-
signment editors™ assessment requires more independent 

thought and judgment in matching the individuals to the 
stories than that exercised 
by Woolfrey whose approach 
was restricted to ﬁskillsﬂ and ﬁavailability.ﬂ  
In Providence Hospital
,14 the Board majority found 
that the registered nurses (RNs) who acted as charge 
                                                          
                                                                                             
13 308 NLRB 555, 556 (1992). 
14 320 NLRB 717 (1996), enfd. sub nom. 
Providence Alaska Medical 
Center v. NLRB, 121 F.3d 548 (9th Cir. 1997). We do not pass on the 
Board™s decision in 
Providence Hospital
.  Several courts of appeals 
nurses, team leaders, home health care on-call leads, and 
the lead nurse in the neuro outpatient rehabilitation cen-
ter did not exercise supervisory independent judgment in 
assigning work to other hospital personnel.  The Board 
majority observed, inter alia, that these assignment deci-
sions were simply based on an assessment of patient 
needs and employee skills, or employee availability.  For 

example, the charge nurses assigned daily tasks to other 
RNs based on an assessment of the patients™ needs and 
acuities, and the RNs™ skills.  The Board noted that in 
practice, however, there was little evidence that patients™ 
needs or RNs™ skills differed significantly within a par-
ticular unit.  Furthermore, RNs who did not serve as 
charge nurses also assessed patients™ needs and were 
equally knowledgeable about each other™s skills; thus, 
these nonsupervisory RNs sometimes asked other RNs to 
perform particular tasks, and traded patients among 
themselves.  The charge nurses
 also assigned work to the 
aides and licensed practical nurses (LPNs) by simply 
equalizing the number of patients among the number of 
available aides or LPNs.  Unlike the situation with the 
Providence
 charge nurses, there is no evidence that the 
KGW-TV reporters give assignments to one another, or 

can trade stories on their own initiative.  Rather, the as-
signment editors make all assignments here, and they 
must consider the various broadcasting skills and crea-
tive talents among the reporters and photographers to 
make sure that the stories are developed and depicted in 
the best possible journalistic way.  
Thus, we find that the assignment decisions made by 
the assignment editors constitute the authority to assign 
work using independent judgment within the meaning of 
Section 2(11) of the Act. 
 have rejected the Board™s 
Providence Hospital supervisory analysis.  
See Beverly Enterprises, supra; 
Passavant Retirement & Health Care 
Center v. NLRB
, 149 F.3d 243 (3d Cir. 1998); 
Mid-America Care 
Foundation v. NLRB
, 148 F.3d 638 (6th Cir. 1998); 
Grancare v. NLRB
, 137 F.3d 372 (6th Cir. 1998); 
Glenmark Associates v. NLRB, 147 F.3d 
333 (4th Cir. 1998).    
 